DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021, has been entered.

Acknowledgments
In the reply, filed on February 11, 2021, Applicant amended claim 8.
Applicant cancelled claim 9.
In the final rejection of September 21, 2020, Examiner rejected claims 8-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 8. Rejection is withdrawn.
Examiner rejected claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant cancelled claim 9. Rejection is withdrawn.
Currently, claims 8, 10, and 11 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 8, the claim recites “the longitudinal axis of the needle and a central axis being non-coaxial”; however, such is new matter not described in the Specification. Claims 10 and 11 are rejected by virtue of being dependent upon claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 8, the claim recites “a central axis”. It is unclear which component the central axis is a part of. Claims 10 and 11 are rejected by virtue of being dependent upon claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale (US 2,512,882), and further in view of Ross et al (US 2012/0316503) and Truesdale (US 4,990,135).
In regards to claim 8, Truesdale (US 2,512,882) teaches a delivery assembly (Figures 1-8, serum inoculator [10]) for delivering a treatment fluid to an avian bird, the delivery assembly comprising:
a single needle (needle [16]) adapted to pierce a target site of the avian bird, the needle having a cylindrical shaft [16] defining a longitudinal axis and having a proximal end and a distal end, the needle having a plurality of grooves (grooves [26]) defined by the cylindrical shaft and extending partially along a length thereof, and the needle having a needle tip (pointed end [18]) extending from the cylindrical shaft at the distal end 
a reservoir assembly (reservoir [12], means [28], and washer [60]) having a body including a reservoir portion [12][28][60], wherein the reservoir portion defines first and second holes (central hole [30])(central needle hole [62]) for receiving the needle therethrough such that the body supports the needle along the length thereof, the reservoir portion serves as a sealing means around the needle (Figures 2 and 6)(column 3, lines 56-62), and the longitudinal axis of the needle and a central axis (of locking set screw [92]) being non-coaxial (Figure 2), the reservoir assembly further defining a reservoir (inner space of reservoir [12]) adapted to receive the treatment fluid (Figure 2)
an actuator assembly (plunger [52]) configured to transport the needle between a home position (Figure 2) and a vaccination position (Figure 1) such that the grooves carry the treatment fluid from the reservoir to the target site of the avian bird
Truesdale (US 2,512,882) does not teach that the grooves are discrete, separate, and disconnected, as Truesdale (US 2,512,882) teaches the grooves connected by hole [22]. Ross et al teaches a delivery assembly (Figures 13-14) comprising a needle (one of microneedles [318]) having a plurality of discrete grooves (two or more separate channels [330]) defined by a cylindrical shaft (cylindrical portion), the grooves being separate and disconnected (paragraphs [0034][0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves connected by hole [22], of the assembly of Truesdale (US 2,512,882), to be grooves that are discrete, separate, and disconnected, as taught by Ross et al, as such will provide more precise control over the delivery Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified assembly of Truesdale (US 2,512,882), Ross et From Applicant’s claim 8, the corresponding structure for “sealing means” is a reservoir portion.
In regards to claim 10, in the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), Truesdale (US 2,512,882) teaches that the grooves are equidistantly spaced about the cylindrical shaft (Figure 4).
In regards to claim 11, in the modified assembly of Truesdale (US 2,512,882), Ross et al, and Truesdale (US 4,990,135), Truesdale (US 2,512,882) does not teach that the grooves comprise three grooves provided on the cylindrical shaft and equidistantly spaced apart 120º about the shaft, as Truesdale (US 2,512,882) only teaches two grooves [26] provided on the cylindrical shaft and equidistantly spaced apart 180º about the shaft (Figure 4). Ross et al teaches that the discrete grooves comprise two or more discrete grooves (two or more channels) provided on the cylindrical shaft and equidistantly spaced apart (symmetrical) about the shaft (paragraph [0037]); however, Ross et al does not specifically recite that the two or more discrete grooves are .

 Response to Arguments
Applicant's arguments filed February 11, 2021, have been fully considered but they are not persuasive:
	In regards to claim 8, Applicant argued: Referring to Fig. 10 of the present application, Applicant notes that the relationship between the longitudinal axis of the needle determined by the position of the holes and the central axis of the coupling portion (250) in Claim 8 is distinguished from the cited references in that the longitudinal axis of the needle and the central axis of the coupling portion are non-coaxial. In contrast, Fig. 3 of the Truesdale '882 patent and Fig. 8 of the Truesdale '135 patent only show a coaxial relationship between the needle and the central axis of the coupling portion. The Ross '503 publication does not appear to disclose a coupling portion configured to securely couple a vial. Applicant respectfully notes that the Office In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead claim 8 recites: the longitudinal axis of the needle and a central axis being non-coaxial. Claim 8 does not require the central axis to be of the coupling portion. Truesdale (US 2,512,882) teaches the longitudinal axis of the needle [16] and a central axis (of locking set screw [92]) being non-coaxial (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783